   Case 19-50012   Doc 257 Filed 10/18/19 EOD 10/18/19 10:57:11   Pg 1 of 2
                     SO ORDERED: October 18, 2019.




                     ______________________________
                     Robyn L. Moberly
                     United States Bankruptcy Judge




                   UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION


IN RE:                              )
                                    )
USA GYMNASTICS                      )    CASE NO. 18-9108-RLM-11
                                    )
      Debtor                        )
____________________________________)
                                    )
USA GYMNASTICS                      )
                                    )
      Plaintiff                     )
                                    )
v.                                  )
                                    )
ACE AMERICAN INSURANCE              )
COMPANY, f/k/a CIGNA                )
INSURANCE COMPANY, GREAT            )
AMERICAN ASSURANCE                  )
COMPANY, LIBERTY INSURANCE )
UNDERWRITERS, INC., et al           )
                                    )
      Defendants                    )
____________________________________)
   Case 19-50012     Doc 257   Filed 10/18/19   EOD 10/18/19 10:57:11     Pg 2 of 2



ORDER GRANTING ACE AMERICAN INSURANCE COMPANY’S MOTION FOR
RELIEF UNDER FED. R. BANKR. P 9024 and STRIKING ANY REFERENCE TO
                       “CORE PROCEEDING”

Having reviewed Ace American Insurance Company’s Motion for Relief from
Judgment/ Order Pursuant to Fed. R. Bankr. P. 9024, the court now finds that it
should be granted. The court strikes any verbiage in the October 8, 2019 Order
(Doc. #244) referencing this motion or this proceeding as a “core proceeding” or “core
matter”.   Otherwise, the Order (Doc. #244) shall remain in full force and effect.


                                       # # #
